Case: 12-1482    Document: 37     Page: 1   Filed: 11/29/2012




          NOTE: This order is nonprecedential.

   mtniteb ~tate~ <!Court of ~peaI~
        for tbe jfeberaI QCircuit

              IN RE ERIC JASINSKI,
         MICHAEL RICHARD OUELLETTE,
          AND JEREMY PAUL ROWLAND


                        2012-1482
                 (Serial No. 10/906,508)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                      ON MOTION


                       ORDER
    The appellants move without opposition for an exten-
sion of time to file the reply brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-1482    Document: 37   Page: 2   Filed: 11/29/2012




IN RE ERIC JASINSKI                                    2



    The motion is granted to the extent that the reply
brief is due on or before November 8, 2012.

                                 FOR THE COURT


                                  /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk
    s27